Citation Nr: 0504100	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  99-18 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Eligibility for reinstatement of Department of Veterans 
Affairs death pension benefits as the unmarried widow of a 
veteran.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.  He died in April 1974.  The appellant is the 
unmarried widow of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 administrative determination 
of the Oakland, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO determined that it had 
erroneously restored the appellant's death pension benefits 
after the appellant's remarriage had ended and terminated the 
death pension benefits.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in January 
1972.

2.  The appellant's marriage to the veteran was terminated by 
his death in April 1974.

3.  The appellant remarried in November 1976; that remarriage 
was terminated by divorce in March 1983.

4.  The appellant was granted reinstatement of death pension 
benefits, effective March 21, 1997.

5.  In a November 2001 letter, the RO proposed to sever death 
pension benefits based on a determination that it had 
erroneously reinstated such benefits in 1997, because there 
is no provision in the law for restoration of death pension 
when the remarriage has ended.  The RO provided the appellant 
with 60 days to respond.

6.  In a February 2002 determination, the RO severed death 
pension benefits.  

CONCLUSION OF LAW

There is no legal basis to reinstate the appellant's 
eligibility for VA death pension benefits as the unmarried 
widow of a veteran.  38 U.S.C.A. § 103 (West 2002); 38 C.F.R. 
§§ 3.105(h), 3.50, 3.55 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant facts in this case are not in dispute.  The 
appellant and the veteran were married in January 1972; the 
veteran died in April 1974.  The appellant subsequently 
claimed and received death pension benefits, which were 
terminated upon her remarriage in November 1976.  The RO 
subsequently received documentation from the appellant 
showing that the appellant was granted a divorce in March 
1983, and reinstated her death pension benefits, effective 
March 21, 1997.  

In November 2001, the RO informed the appellant that it had 
reinstated her pension benefits in error and was planning to 
terminate the benefits as of February 1, 2002.  The RO 
provided her with 60 days to respond.  The appellant 
submitted no argument.  In February 2002, the RO terminated 
the appellant's death pension benefits, stating that there is 
no provision in the law for restoration of death pension when 
the remarriage has ended.  

The appellant alleges that because dependency and indemnity 
compensation benefits are reinstated when a remarriage has 
ended, that the same result should occur with death pension 
benefits.

The surviving spouse of a veteran who had qualifying service 
during a period of war, and who died due to non-service-
connected causes, may be entitled to death pension benefits, 
subject to the surviving spouse's annual income.  38 U.S.C.A. 
§ 1541 (West 2002).  

For the purpose of administering veterans's benefits, except 
as provided in 38 C.F.R. § 3.52, a "surviving spouse" means 
a person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) (defining a 
marriage as one valid under the law of the place where the 
parties resided at the time of the marriage or the law of the 
place where the parties resided when the right to benefits 
accrued) and who was the spouse of the veteran at the time of 
the veteran's death and (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
fault of the spouse; and (2) except as provided in 38 C.F.R. 
§ 3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2004).

Under 38 U.S.C.A. § 3.103(d)(2), it states the following:

The remarriage of the surviving spouse of 
a veteran shall not bar the furnishing of 
benefits specified in paragraph (5) to 
such person as the surviving spouse of 
the veteran if the remarriage has been 
terminated by death or divorce unless the 
Secretary [of VA] determines that the 
divorce was secured through fraud or 
collusion.  

The benefits listed under paragraph (5) are dependency and 
indemnity compensation, medical care for survivors and 
dependents of certain veterans, educational assistance, and 
housing loans.  Id. at (d)(5).

The Board has carefully reviewed the evidence of record and 
finds that reinstatement of death pension benefits is legally 
precluded.  The statute cited above is clear-reinstatement 
of benefits following the dissolution of the remarriage is 
limited to dependency and indemnity compensation, medical 
care for survivors and dependents of certain veterans, 
educational assistance, and housing loans.  Id.  Congress 
limited which benefits could be restored to those listed 
under paragraph (5), which does not include death pension 
benefits.  As correctly stated by the RO, there is no 
provision in the law to reinstate death pension benefits 
based on a terminated marital relationship following the 
death of the veteran.  See 38 U.S.C.A. § 101(d)(2), (5); 
38 C.F.R. § 3.50.  The RO was proper in terminating death 
pension benefits, and it followed the proper procedures.  See 
38 C.F.R. § 3.105 (2004).

The Board is aware that the appellant has alleged that the 
statute is unconstitutional in allowing reinstatement of some 
benefits, but not pension benefits.  The Board will not 
address the veteran's constitutional issue, as such 
determination is not within the jurisdiction of the Board.  
Johnson v. Robison, 415 U.S. 361 (1974).  

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002). Following the RO's 
determinations of the veteran's claims, VA issued regulations 
implementing the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).  However, under the circumstances presented in 
this case, it is not the factual evidence that is dispositive 
of the present appeal, but rather the application of the law 
and regulations to the undisputed facts.  In such cases, the 
Court has held that VCAA is not applicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (regarding entitlement 
to recognition as surviving spouse for purposes of 
reinstatement of death pension benefits, Court recognizes 
that neither duty to assist nor duty to notify provisions of 
VCAA are implicated when question is limited to 
interpretation and application of a statute).

The Board regrets that a more favorable determination could 
not be made in this case.  


ORDER

Entitlement to restoration of VA death pension benefits as 
the unmarried widow of a veteran is denied.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


